 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   BOARD OF TRUSTEES OF THE
     TEAMSTERS LOCAL 631 SECURITY                        Case No.: 2:18-cv-01254-APG-NJK
11   FUND FOR SOUTHERN NEVADA,
                                                                      ORDER
12          Plaintiff(s),
13   v.
14   EXPOSITION STORAGE SERVICES, LLC,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s status report, indicating that Defendant is in
17 bankruptcy proceedings. Docket No. 10. A further status report shall be filed by March 27, 2019,
18 and every 60 days thereafter.
19         IT IS SO ORDERED.
20         Dated: January 28, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
